DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 09 February 2022.
Claims 1, 10 have been amended. 
Claims 2-5, 7-9, 11-15, 17-18 have been canceled.
Claims 19-28 are new.
Claims 1, 6, 10, 16, 19-28 are currently pending and have been examined.
Claims 1, 6, 10, 16, 19-28 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “[t]he claims are not merely a collection of analytical steps, but a practical application that solves a technical problem in the field” in “the need to interpret financial analytical results”.  Examiner respectfully disagrees.
The claims disclose setting up rules and applying rules.  The model complexity, model scope, and model trust are setting thresholds.  The claims disclose that a processor is collecting information and analyzing information and producing a result.  The claims do not disclose for example, a model is being trained and continually updated after analyzing to improve the 
In the perfect Patent Office-written Example 40,” the claim as whole is directed to particular improvement in collecting traffic data.  Specifically, he method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.  The collected data can then be used to analyze the cause of the abnormal condition.  This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application.”  However, the instant claims are not similar to Example 40, as the instant claims do not pertain to monitoring computer network traffic and applications.  Example 40 is rooted in technology and the analysis assists in continuing to monitor network traffic volume and change traffic if needed.  Unlike Example 40, the instant claims are not effecting a change in technology/computers.  Instead, the instant claims disclose analyzing financial analytical results.  The claims do not further disclose changing the data processing system or system for interpreting financial analytical results as a result of the final analysis in the output report.  Instead, the claims disclose generating a report.  Unlike training a model and continually updating a model, the instant claims end by producing an output report to a user.  
Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  To integrate the exception into a practical application, the additional claim elements must, for see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).  Examining, determining, and describing whether the previous interpreted financial analytical results were achieved and what they mean in the context of the problem domain, “does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Trading Techs. II, 921 F.3d at 1384–85.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.  Claim 1 recites an abstract idea as identified in Step 2A(i), and none of the limitations integrates the judicial exception into a practical application.  
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 10, 16, 19-28 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps and Claim 10 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category.
Under Step 2A Prong 1, with respect to Claims 1, 6, 10, 16, 19-28, the independent claims (Claims 1, 10) are directed, in part, to  interpreting financial analytical results, receiving input information comprising: the financial analytical results to be interpreted, at least one model previously used to generate the financial analytical results to be interpreted, a problem domain related to the financial analytical results to be interpreted, and a data set comprising financial information used to generate the financial analytical results to be interpreted; determining analytic elements of the input information; wherein the analytic elements comprise: the problem domain, applicable financial analytical techniques, models, and algorithms that are commonly used in the analysis of the problem domain, and key data elements of the input information, wherein the key data elements comprise the portion of the data set used to determine the financial analytical results and data elements commonly associated with the problem domain; -2-Docket No.: P201803510US01 Application No.: 15/988,664 Response to Office Action dated: March 04, 2021 generating computed features of the input information, wherein the computed features comprise: a model complexity, comprising an analysis of the complexity of the financial analytical results to be interpreted and the at least one model previously used to generate the financial analytical results to be interpreted, wherein the model complexity is lower when the at least one model previously used is linear and monotonic, and the model complexity is higher when the at least one model previously used is nonlinear and non- monotonic, a model scope, comprising an analysis of how much and which parts of the data set were used to generate the financial analytical results to be interpreted, wherein the model scope is lower when a smaller portion of the data set was used to generate the financial analytical results to be interpreted, and the model scope is higher when a larger 
 Response to Office Action dated: March 12, 2020Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a data processing system,” “a processor,” “a memory,” “instructions,” “a computer,” “a user interface,” “a system,” “a system for interpreting financial analytical results,” “a knowledge database,” “models,” and “a natural language generator” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to 
Dependent claims 6, 16, 19-28 are directed to explaining more about the review of the system for interpreting financial analytical results, the data that is examined, and the types of visualizations of the models.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691